Citation Nr: 0514035	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  05-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
post operative residuals, partial right knee pattellectomy.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from October 1974 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which reopened, but then denied the 
veteran's claim.  It is noted that the veteran's claim for 
service connection for a right knee disability was initially 
denied by the RO in April 1975.  This decision was not 
appealed and, therefore, became final.  


REMAND

In a statement by the veteran, received by the Board in May 
2005, he requested that the hearing scheduled for May 24, 
2005 be canceled.  The veteran stated that his representative 
checked the incorrect box on his VA Form 9 and that what he 
desired was a videoconference hearing held at the Jackson RO.  

The Court has determined that the veteran has a right to a 
hearing before the issuance of a Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993); 38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should make arrangements to 
schedule the appellant for a VA Travel 
Board hearing before a Veterans Law Judge 
at the RO in accordance with 38 C.F.R. § 
20.704.  
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




